Citation Nr: 0118717	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
patellofemoral syndrome of the right knee, currently rated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980, with prior service in the National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which proposed to reduce the evaluation 
for the veteran's service-connected patellofemoral syndrome 
of the right knee from 20 to 10 percent disabling.  
Subsequently, the proposal was effectuated in an October 1999 
rating decision, which reduced the veteran's disability 
rating for his patellofemoral syndrome of the right knee to 
10 percent, effective from January 1, 2000.  The veteran 
perfected a timely appeal of this determination.


FINDINGS OF FACT

1.  The RO notified the veteran by means of an August 20, 
1999, letter of the proposal to reduce the veteran's rating 
for a right knee disability from 20 percent to 10 percent.  
The letter advised him of his procedural rights regarding the 
proposed reduction, and afforded him 60 days to respond to 
the proposal.

2.  The veteran did not request a hearing, and he submitted 
no additional medical evidence to be considered, though 
additional medical evidence was obtained from the Salem VA 
Medical Center.  Following the expiration of the 60-day 
period, the RO executed an October 21, 1999, rating decision 
formally reducing the veteran's disability rating for his 
right knee disability from 20 percent to 10 percent, 
effective January 1, 2000.

3.  The veteran had been rated 20 percent for his right knee 
disability since February 29, 1996, or for less than five 
years.

4.  The evidence of record demonstrates that there has been 
improvement in the veteran's patellofemoral syndrome of the 
right knee.

5.  The evidence of record shows that the veteran's 
patellofemoral syndrome of the right knee is manifested by 
complaints of pain, weakness, swelling and stiffness, some 
instability, and slight limitation of motion.


CONCLUSION OF LAW

As the RO's action in October 1999 to reduce the rating for 
the veteran's patellofemoral syndrome of the right knee from 
20 percent to 10 percent was proper, the criteria for 
restoration of a 20 percent rating for such disability are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344(c), Part 4, § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, as well as the proposed rating reduction and 
accompanying letter dated August 1999, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  Specifically, the RO 
has obtained numerous VA and private medical records and 
evaluation reports.  Further, the veteran's service medical 
records were obtained and associated with the claims folder, 
and such records appear to be intact.  In addition, the 
veteran was scheduled for a hearing before a member of the 
Board at the local VA Office in April 2001; however, he 
failed to report for that hearing.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C. 
§ 5103A, 5107).

The veteran contends that the criteria for entitlement to 
restoration of a 20 percent rating for a right knee 
disability are met.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  The 
law also requires that the veteran be given 60 days to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should be continued at the present level.  38 
C.F.R. § 3.105(e).

In this case, the procedural requirements for reduction were 
met.  The RO notified the veteran by means of an August 20, 
1999, letter of the proposal to reduce his rating for a right 
knee disability from 20 percent to 10 percent.  The letter 
advised him of his procedural rights regarding the proposed 
reduction, and afforded him 60 days to respond to the 
proposal, or 30 days to request a hearing.  The veteran did 
not request a hearing, and did not submit additional medical 
evidence to be considered, but additional evidence was 
obtained in the form of VA outpatient treatment records.  
Following the expiration of the 60-day period from the 
initial proposal of reduction, the RO executed an October 21, 
1999, rating decision formally reducing the veteran's 
disability rating for his right knee disability from 20 
percent to 10 percent, effective January 1, 2000.  

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings, which have been in effect for five years 
or more at the same level.  38 C.F.R. § 3.344.  Provisions 
(a) and (b) of 38 C.F.R. § 3.344 should be applied in 
reduction cases involving an evaluation that continued at the 
same level for five years or more, and section (c) should be 
applied in cases where the RO reduces an evaluation that was 
in effect for less than five years.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates.  Thus, the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

The veteran established entitlement to service connection for 
patellofemoral syndrome of the right knee, by means of a 
March 1997 rating decision, which granted service connection 
for that disability at a noncompensable rate, from effective 
June 13, 1980, and at a 20 percent rate, effective from 
February 29, 1996.

The Board finds that the veteran's rating of 20 percent was 
in effect for less than five years, during the period from 
the February 29, 1996, effective date of his 20 percent 
evaluation to the January 1, 2000, effective date of 
reduction.  Therefore, the Board finds that the provisions of 
38 C.F.R. § 3.344(c) are for application in this case.  
Pursuant to 38 C.F.R. § 3.344(c) reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.  All that is required to 
warrant a reduction in the veteran's 20 percent evaluation is 
that re-examination shows improvement in the service-
connected disability.  Id.  It should be emphasized at this 
point that in order to sustain a reduction in rating, it must 
appear by a preponderance of the evidence that the rating 
reduction is warranted.  Brown v. Brown, supra.

Thus, as discussed in more detail below, the Board finds that 
the July 1999 examination report does show improvement from 
the January 1997 examination report.  While the provisions of 
38 C.F.R. § 3.344 (a)-(b) do not apply in this case, the 
Board finds that they have been met as improvement has been 
shown and the most recent examination report is as full and 
complete as the examination reports upon, which the grant of 
the 20 percent rating was based.

In this regard, the report of the veteran's VA examination 
dated January 1997 indicates that the veteran reported 
constant pain which covered his entire knee, both anteriorly 
and posteriorly.  The veteran reported that the pain was 
mostly when he was standing.  The veteran described the pain 
as a throbbing and aching, and that he could not stand any 
weight on the patellar portion of the knee, to the point of 
not even being able to cover his knee.  The veteran indicated 
that he took Naprosyn for his knees though it did not help.

Upon examination, the lower extremities were warm.  There 
were positive pulses, 2+ reflexes, normal hair growth, and 
equal strength bilaterally.  The right knee had no crepitus, 
laxity, tenderness, or swelling.  The veteran could flex and 
extend his right knee 130 to 15 degrees, but complained of 
pain while doing this.  The examiner indicated that X-rays 
showed a normal knee, and there was no change from an X-ray 
done in June 1976.  The examiner diagnosed the veteran with 
patellofemoral syndrome with some decreased range of motion.

Some of the outpatient treatment reports the veteran 
submitted deal with a partial finger amputation the veteran 
suffered while working in September 1988, and the subsequent 
physical therapy he received as a result.

A report of outpatient treatment dated June 1991 indicates 
that the veteran was seen for a direct contact injury to the 
right knee, consistent with a contusion.  The veteran's X-
rays at that time were normal.  The veteran was seen again in 
July 1991, at which time he was much better.

A consultation report dated November 1997 indicates that the 
veteran was seen for degenerative joint disease of both 
knees, left greater than right, with instability.

The veteran was seen in January 1998 for bilateral knee pain.  
The report of X-rays taken January 1998 of the veteran's 
knees indicate that the bony structures of the veteran's 
right knee appeared unremarkable.

Also of record is an orthopedic note of the veteran dated 
January 1998.  This report indicates that the veteran had 
been seen many times in the past for bilateral knee pain.  
The examiner noted that the veteran worked as a painter, 
which required him to do a lot of bending of his knees, 
ladder climbing, and lifting of heavy paint cans.  The 
veteran reported that he had no improvement of his pain since 
the last time he was seen.  He previously had been thoroughly 
evaluated and found to have no significant degenerative 
changes, either radiographically or clinically.  He reported 
no new injury in the meantime.  The veteran indicated that 
his pain was the same as he complained about before, with 
pain that keeps him up at night, and pain most all the time 
during the day, worsening with any lifting or bending 
activities.  The veteran indicated that he had some catching 
sensation in his knee, and that he had giving way of his 
knees from pain before.  The examiner noted that the set of 
X-rays taken that day showed virtually no degenerative 
changes.  The veteran had preserved articular spaces medially 
and laterally, and there was no spurring noted at the 
patellar femoral groove.

Upon physical examination, the veteran was found to be stable 
to varus and valgus stressing at 0 and 30 degrees, with 
negative anterior and posterior drawer signs, and negative 
Lachmann's test.  The veteran had mild crepitus in palpating 
his patella, and in the patellar femoral groove.  The veteran 
had marked pain with the patellar grind test.

The examiner's impression was of mild early degenerative 
joint disease of the veteran's knees.  The examiner indicated 
that he told the veteran, as he before, that he was too young 
for any type of knee replacement surgery, and that he did not 
have any radiographic findings that would warrant this.  The 
examiner noted that the veteran's physical examination 
findings were also not consistent with any kind of anterior 
articular pathology which might account for his symptoms.  
The veteran was advised that he should pursue another line of 
work that would not place heavy demands on his knees, 
continue with his exercises, and continue taking anti-
inflammatory medications.

Many of the outpatient treatment reports the veteran 
submitted from Lynchburg General Hospital, particularly those 
dated from July to November 1998, deal with a comminuted 
spiral oblique fracture of the right side distal tibia/fibula 
that the veteran suffered in July 1998, as he jumped off a 
ladder.  A screw was inserted into the tibia at this time, 
but later removed.  The veteran had several physical therapy 
treatments in regards to this injury.

Of note is an admission report from Lynchburg General 
Hospital dated September 1998.  That report does indicate 
that the veteran had arthritis in the knee that may have been 
aggravated by his tibial fracture, but did predate this 
injury.

A report of physical therapy dated February 1999 indicates 
that the veteran was still having trouble getting around due 
to his tibial fracture.  The veteran at that time was 
ambulating with a cane, had an antalgic gait, and used a  
posterior splint and sometimes used a Moon Boot.  The veteran 
would wear a cast shoe with his posterior splint.  The 
veteran had moderate swelling.  Extension of his knee was 0 
degrees, flexion was 120 degrees, dorsiflexion was 6 degrees, 
with plantar flexion of 47 degrees.  The veteran had no 
tenderness with palpation.  The veteran had marked 
insufficiency in his quadriceps.

A report of outpatient treatment dated March 1999 indicates 
that, six months after surgery, the veteran was walking 
around without his fracture boot while at home, but he could 
only stay standing for 15-30 minutes before he had to sit 
down briefly.  The veteran's knee was continuing to hurt.  
The examiner noted that the veteran had ongoing knee 
problems, and had knee problems prior to this accident, but 
the examiner indicated that he could not say for certain 
whether or not the fracture injury aggravated the veteran's 
knee.  The examiner noted that the veteran's ongoing knee 
symptoms made rehabilitation difficult.  The examiner 
indicated that he thought the veteran would benefit from an 
operative arthroscopy.

A report of outpatient treatment dated May 1999 indicates 
that the veteran reported getting steadily better, and was 
getting around well without a cane.  The veteran reported 
that he thought his knee was pretty much back to where it was 
before the accident.  The veteran indicated that he was not 
anxious to consider arthroscopy at that time.

A report of outpatient treatment dated June 1999 indicates 
that the veteran was making progress, and was walking around, 
including going up and down steps, with minimal discomfort.  
The veteran reported that his leg would still swell, but 
would shrink overnight.

The veteran received a VA examination in July 1999.  At that 
time, the veteran was examined for an increase for his 
bilateral patellofemoral syndrome, as well as for service 
connection for his right fibula/ankle injury.  The veteran 
reported that his knees had become bad in 1985 or 1986.  He 
indicated that he was told that he had arthritis in both 
knees.  The veteran reported his fibula/tibia injury which 
occurred in July 1998, and indicated that he had been told by 
his doctor at that time that he aggravated his knee problems.  
The veteran indicated that his right leg was 1 and 1/4 inch 
shorter than the left leg.  The veteran indicated that he has 
not been able to walk as fast as before because of the pain 
in both of his knees.  The veteran reported that the fracture 
was still not completely healed, but insisted that the 
fracture site did not bother him, just his knees.

The veteran reported that he had strong aching pain in his 
knees that would sometimes get sharp.  The veteran reported 
weakness, stiffness, and swelling in both knees, but he did 
not have to have his knees drained.  The veteran had no heat 
or redness in the knees.  The veteran had instability in 
giving weight in both knees.  The veteran also reported that 
he had fatigability and lack of endurance.  The veteran had 
been taking Motrin, and resting and elevating his knees for 
relief.  The veteran indicated that any excessive exercise, 
rain, or cold weather would make his knees worse.  The 
veteran occasionally used a brace on both knees, and used his 
cane sometimes in his left hand, sometimes in his right.  The 
veteran indicated that he had had no surgery on his legs and 
had not injured his knees again, even though he reported that 
his doctor told him that he aggravated his knees in the fall 
when he broke his leg.  The veteran indicated that he had no 
episodes of dislocation or recurrent subluxation, and no 
inflammatory arthritis.

Upon examination, the veteran was found to walk with a cane 
in his left hand, and a limp on his right leg.  The veteran 
could not walk on his heels, toes, and sides of his feet 
because he would lose his balance easily.  

The examiner noted that the right knee had deformity and 
swelling.  The veteran had a not unsightly tender scar 9 cm 
long and .5 cm wide on the anterior aspect of his right knee.  
The veteran could extend his right knee to plus 7 degrees of 
flexion actively, plus 5 degrees of flexion passively, and 
plus 5 degrees of flexion after fatiguing.  The veteran 
indicated that this scar was numb.  The veteran also had a 
not unsightly scar of 3 cm in length and 1 cm wide in the 
lateral aspect of the right knee.  The examiner noted that 
these were areas where the incisions were made for the rod 
and screw to be put into the fracture site.  The veteran was 
able to flex his right knee from plus 7 degrees to 130 
degrees actively with pain, from plus 5 degrees to 135 
degrees passively with pain, and from plus 5 degrees to 137 
degrees after fatiguing with pain.  The right knee had 
crepitus and laxity, and was tender anteriorly, posteriorly, 
laterally, and medially.  The veteran had a not unsightly 
tender scar in the medial aspect of the right lower leg just 
above the ankle, 2.5 cm in length and 1.5 cm wide.

The examiner noted that X-rays taken of the veteran in July 
1999 did indicate that the veteran was status post intra 
medullary rod driven into the tibia and showing a distal 
tibial fracture in relatively satisfactory condition, along 
with a healed fibular fracture.  Otherwise, the knee joint 
spaces were maintained.  The veteran was diagnosed with 
status post fracture of the right tibia with intra medullary 
driven into the tibia, which was in satisfactory condition, 
as well as a healed fibular fracture at the proximal fibula, 
with some shortening of the leg.  The examiner also offered a 
diagnosis of patellofemoral syndrome of both knees, with X-
rays of both of the knees normal.  The examiner noted that it 
would be pure speculation on his part to say that a 
patellofemoral syndrome in both knees would be the cause of a 
fracture of this type or any type.

The report of X-rays taken in July 1999 indicates that the 
veteran was status post intra-medullary rod driven into the 
tibia and showing distal tibial fracture, in relative 
satisfactory condition, as well as a healed fibular fracture.  
The knee joint spaces were maintained.

As noted above, the veteran is appealing his reduction of 
rating from 20 percent to 10 percent for patellofemoral 
syndrome of the right knee.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that the veteran's patellofemoral syndrome of 
the right knee is currently rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
Diagnostic Code 5257, a 10 percent evaluation contemplates 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation contemplates moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

The veteran could also be rated under the Codes concerning 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000) provides that limitation of 
flexion of a leg to 60 degrees warrants a noncompensable 
evaluation; limitation of flexion of a leg to 45 degrees 
warrants a 10 percent evaluation; and limitation of flexion 
of a leg to 30 degrees is rated 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2000) provides that limitation 
of extension of a leg to 5 degrees warrants a noncompensable 
evaluation; limitation of extension of a leg to 10 degrees 
warrants a 10 percent evaluation; and limitation of extension 
of a leg to 15 degrees is rated 20 percent.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the right knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000), dealing with arthritis, although sometimes 
applicable to ratings of the knee, are not applicable in the 
instant case, because the veteran's X-rays contain no 
findings of arthritic changes.  As such, VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997) is also not applicable to the instant 
case.

The Board also notes that the terms "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The Board finds that the criteria for entitlement to 
restoration of a 20 percent rating for the veteran's right 
knee disability are not met.  As to a higher rating under 
Diagnostic Code 5257, for instability, the Board notes that, 
although the veteran reported that he did have some 
instability in his knees, the veteran reported no episodes of 
recurrent subluxation or dislocation.  The examiner did find 
some laxity in the right knee.  Considering this examination 
report, and all relevant evidence, the Board finds that the 
veteran's level of instability rises to no more than a slight 
level, such that a 10 percent rating would be warranted under 
this code.

As to a rating under Diagnostic Codes 5260 and 5261, 
regarding limitation of motion, the Board notes that, in the 
report of the veteran's July 1999 VA examination, he was 
found to be able to extend his right knee from plus 7 degrees 
to 130 degrees actively with pain, from plus 5 degrees to 135 
degrees passively with pain, and from plus 5 degrees to 137 
degrees after fatiguing with pain.  In the report of physical 
therapy dated February 1999, the veteran had an extension of 
0 degrees, and a flexion of 120 degrees.  As a limitation of 
flexion to 45 degrees is required for a 10 percent rating, 
the veteran would not be properly rated under Diagnostic Code 
5260, dealing with limitation of flexion.  Under Diagnostic 
Code 5261, moreover, to veteran would have to have an 
extension limited to 10 degrees to warrant a 10 percent 
evaluation.  However, considering that the veteran does have 
one reading of extension limited to 7 degrees, and 
considering pain on motion, as per DeLuca, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran would be entitled to a 10 percent evaluation under 
this code, for limitation of extension.  However, there is no 
current evidence of record that the veteran suffers from an 
extension limited to anywhere near 15 degrees, such that a 20 
percent rating would be warranted.

The Board also points out that the veteran was denied service 
connection for status post fracture of the right tibia and 
fibula in a rating decision dated August 1999.  As the 
veteran did not appeal that decision, it is final, and any 
symptoms the veteran has that are related to this condition 
cannot be considered in determining his disability 
evaluation.

Therefore, the Board finds that the medical evidence 
currently, as well as that considered at the time of the 
reduction, shows that the veteran's disability did not meet 
the criteria for an evaluation of 20 percent for a right knee 
disability.  As improvement was shown by the medical 
evidence, and as the criteria for a rating of 20 percent are 
not and were not met, the Board finds that a reduction was 
warranted.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 20 percent rating for a right 
knee disability are not met.  As the preponderance of the 
evidence demonstrates that a reduction was warranted, the 
veteran's claim for restoration is denied.

The Board further notes that the only issue on appeal is the 
claim for entitlement to restoration of the 20 percent 
evaluation for patellofemoral syndrome of the right knee.  
The veteran has not argued that he warrants an increased 
evaluation for his service-connected disability, and instead 
has consistently argued only as to having the 20 percent 
evaluation for patellofemoral syndrome of the right knee 
restored.  In this context, a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, and not a claim for an increased rating.  See Payton 
v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, the 
Board need not consider whether any higher evaluations are 
warranted for the veteran's patellofemoral syndrome of the 
right knee.



ORDER

Entitlement to restoration of a 20 percent rating for 
patellofemoral syndrome of the right knee is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

